                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

VIVIAN ORTIZ MILLS,

          Plaintiff,

v.                              Case No:   2:19-cv-730-FtM-29MRM

KEYS CLAIMS CONSULTANTS, LLC
and GEORGE W. KEYS,

          Defendants.


                          OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #11), filed

November 27, 2019, recommending that the Joint Motion to Approve

Settlement Agreement and to Dismiss With Prejudice (Doc. #10) be

granted, the Settlement Agreement (Doc. #10-1) be approved, and

that the case be dismissed.      On December 2, 2019, the parties

filed a Joint Notice of Non-Opposition to Report and Recommendation

(Doc. #14) in response to the Magistrate Judge’s Text Order (Doc.

#13) directing that any payment due under the proposed settlement

need not be made until 3 business days after the entry of this

Opinion and Order.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.       28 U.S.C. §
636(b)(1); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).         In the absence of specific

objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.              28 U.S.C. §

636(b)(1).   The district judge reviews legal conclusions de novo,

even in the absence of an objection.              See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     After conducting an independent examination of the file and

upon due consideration of the Report and Recommendation, the Court

accepts the Report and Recommendation of the magistrate judge.

     Accordingly, it is now

     ORDERED:

     1.   The   Report   and    Recommendation    (Doc.   #11)    is   hereby

adopted and the findings incorporated herein.

     2.   The   parties'       Joint   Motion    to   Approve     Settlement

Agreement and to Dismiss With Prejudice (Doc. #10) is granted and

the Settlement Agreement (Doc. #10-1) is approved as a fair and

reasonable resolution of a bona fide dispute.




                                   - 2 -
     3.   The Clerk shall enter judgment dismissing the case with

prejudice, terminate all deadlines and motions, and close the file.

     DONE and ORDERED at Fort Myers, Florida, this    3rd   day of

December, 2019.




Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                 - 3 -
